Citation Nr: 0837317	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-07 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
leukopenia and secondary anemia.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
January 1954, and from December 1958 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in No. Little Rock, Arkansas.                  

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in February 2008.  A 
copy of the transcript of that hearing is of record.  

The case was previously before the Board in March 2007 at 
which time it was remanded for further development.  The 
requested actions have been accomplished and the case has 
been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In an August 2008 correspondence from the veteran, the 
veteran requested a hearing at a local VA office before a 
member of the Board.  However, as stated above, in February 
2008, the veteran testified at a Travel Board hearing before 
the undersigned Acting Veterans Law Judge.  Thus, a Travel 
Board hearing has already been conducted.   









FINDING OF FACT

The veteran's service-connected leukopenia and secondary 
anemia has been objectively shown to be essentially 
asymptomatic, with hemoglobin more than 10 gm/100 ml, and 
medication not required for control.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
leukopenia and secondary anemia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§  
4.119, Diagnostic Code 7700 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, significantly changed the law during the 
pendency of this claim.  VA has issued final regulations to 
implement the statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2001, April 2003, July 2004, September 2004, March 2007, and 
May 2008 letters sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2001, April 2003, July 2004, September 2004, March 
2007, and May 2008 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
addition, the March 2007 and May 2008 letters informed him 
about how VA determines effective dates and disability 
ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
Written notice was provided in August 2001, April 2003, July 
2004, and September 2004, prior to the appealed from rating 
decision, along with the subsequent notice provided in March 
2007 and May 2008, after the decision that is the subject of 
this appeal.  As to any timing deficiency with respect to 
this notice, the Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
stated that requiring an appellant to demonstrate prejudice 
as a result of any notice error is inconsistent for the 
purposes of the VCAA and VA's uniquely pro-claimant benefits 
system.

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 Fed. 3d at 889.

In the instant case, any timing deficiency with regard to the 
Pelegrini requirement would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against the claim for an initial compensable 
evaluation for leukopenia and secondary anemia.  Sanders, 
supra (recognizing that "a demonstration that the outcome 
would not have been different in the absence of the error 
would demonstrate that there was no prejudice").  In view of 
the foregoing, the Board cannot conclude that this timing 
defect in Pelegrini notice affected the essential fairness of 
the adjudication, and thus, the presumption of prejudice is 
rebutted.  Sanders, supra.  The presumption of prejudice has 
also been rebutted (1) based on the communications sent to 
the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by the VA over the course of this appeal, he 
is reasonably expected to understand from notices provided 
what was needed.   

The Board is cognizant of Vazquez-Flores v. Peake, 22 Vet 
App. 137 (2008), which pertains to notice of the criteria 
necessary for an increased rating.  However, since the claim 
on appeal is a downstream issue from that of service 
connection, Vasquez notice is not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 
473, 491 (2006).  In Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court held that when VA has granted a service 
connection claim and the veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does not attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra , at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").        

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).     

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received a 
VA examination in July 2008 which was thorough in nature and 
adequate for the purposes of deciding this claim.  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal.  The aforementioned VA examination 
revealed findings that are adequate for rating the veteran's 
leukopenia and secondary anemia.  Thus, VA has no further 
duty to provide another rating examination for the leukopenia 
and secondary anemia.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard. v. Brown, 4 Vet. App. 384 (1993).


II.  Factual Background

VA Medical Center (VAMC) outpatient treatment records show 
that in January 1984, the veteran was treated for complaints 
of headaches.  At that time, he stated that he had been 
having headaches "on and off" for approximately one week.  
The assessment was headaches, questionable migraines.     

Private medical records, dated from March to December 1993, 
show intermittent treatment for the veteran's diagnosed 
leukopenia.  In March 1993, it was noted that the veteran had 
no headaches, dizziness, shortness of breath, dyspnea on 
exertion, abdominal pain, hematochezia, or melena.  In 
December 1993, it was reported that the veteran's hemoglobin 
was 12.8.    

Additional VAMC outpatient treatment records show that in 
April 1995, the veteran underwent a bone marrow biopsy.  The 
biopsy was reported to show the following: (1) leukopenia, 
mild to moderate, (2) anemia, microytic and hypochromatic, 
and (3) reduced iron stores.   

In May 1995, the veteran underwent a VA examination.  At that 
time, his hemoglobin was 13.5.  Following the physical 
examination, the pertinent diagnosis was hypochromatic 
anemia, mild.  The veteran underwent another VA examination 
in September 1995.  The examiner noted that the veteran had 
been anemic for a number of years and that his anemia had 
been very mild and marginal at best.  The veteran's 
hemoglobin was 12.1.  According to the examiner, in April 
1995, the veteran underwent a bone marrow biopsy which showed 
that he had a mild anemia, a mild leukopenia, and greatly 
diminished iron stores.  Following the physical examination, 
the examiner diagnosed the veteran with leukopenia and mild 
anemia, with iron deficiency.          

Private medical records, dated from December 1995 to March 
2003, show that in December 1995, the veteran's hemoglobin 
was 13.5, and in May 2001, the veteran's hemoglobin was 12.4.  
According to the records, in September 2002, the veteran was 
treated for an unrelated disorder.  At that time, he noted 
that for the past four years, he had experienced migraine 
headaches which he attributed to a head trauma during 
service.  Following the physical examination, the pertinent 
diagnosis was post-traumatic headaches.  Hemoglobin at that 
time was 11.4.     

VAMC outpatient treatment records, dated from March 2002 to 
June 2003, show that in December 2002, the veteran was 
diagnosed with migraine headaches and a history of 
leukopenia.  

In a February 2006 VAMC outpatient treatment record, it was 
noted that the veteran had been discontinued from the 
hematology/oncology clinic because his leukopenia was stable.  

By a March 2006 decision, the Board found that the evidence 
of record regarding whether there was a link between the 
veteran's in-service involvement in a radiation risk activity 
[he participated in Operation Upshot-Knothole] and his in-
service exposure to Agent Orange, and his currently diagnosed 
leukopenia and anemia, was in relative equipoise.  By 
resolving reasonable doubt in the veteran's favor, the Board 
concluded that leukopenia and anemia were incurred in 
service.      

As per the Board's March 2006 decision, the RO, in an April 
2006 rating action, granted the veteran's claim of 
entitlement to service connection for leukopenia and 
secondary anemia.  The RO assigned a noncompensable 
disability rating under Diagnostic Code 7799-7700, effective 
from April 9, 1995.      

In a private medical statement from B.C., M.D., dated in 
February 2007, Dr. C. stated that he had been following the 
veteran for many years and that the veteran had a history of 
pancytopenia, with decreased white blood cells, decreased red 
blood cells, and decreased platelet count that would come and 
go.  According to Dr. C., the veteran's hemoglobin was above 
10, but he was a little neurtopenic, with a white count of 
3.3.      

In February 2008, the veteran testified at a Travel Board 
hearing before the undersigned acting Veterans Law Judge.  At 
that time, he stated that due to his service-connected 
leukopenia and secondary anemia, he experienced headaches, 
fatigue, and lightheadedness approximately two to three times 
a week.  He denied any shortness of breath.      

In June 2008, the RO received private medical records from 
Dr. B.C., dated from February 1996 to May 2008, and VAMC 
outpatient treatment records, dated from April 2003 to June 
2008.  The private medical records reflect that in February 
2007, Dr. C. stated that the veteran's hemoglobin had been 
steadily above 10 and that as far as he knew, it had never 
been below 10.  The VAMC outpatient treatment records show 
that in September 2007, the veteran's hemoglobin was 13.5, 
and in January 2008, his hemoglobin was 12.8.      

In July 2008, the veteran underwent a VA examination.  At 
that time, the examiner stated that the veteran had been 
retired for approximately two years.  Regarding the veteran's 
leukopenia and anemia, the examiner noted that the veteran 
had been generally asymptomatic.  The examiner indicated that 
the veteran's complaints of easy fatigability appeared to be 
consistent with his age of 77 years.  According to the 
examiner, the veteran had occasional lightheadedness if he 
stopped taking his blood pressure medication or if he stood 
up too quickly.  The examiner reported that the veteran had a 
long history of headaches diagnosed as migraines and relieved 
by medication.  The veteran denied shortness of breath at 
rest, or dyspnea on exertion or syncope.  The veteran had no 
history of heart disease.  According to the examiner, in June 
2008, the veteran's hemoglobin was 12.9, and the mild anemia 
was normocytic with a MCV (mean corpuscular volume) of 83.  
Following the physical examination, the examiner diagnosed 
the veteran with chronic benign leukopenia and chronic mild 
normocytic, normochromic anemia, idiopathic.  The examiner 
noted that the veteran did not appear to be symptomatic and 
his hematologic studies had been stable over a significant 
period of time without any specific treatment.  According to 
the examiner, the veteran's anemia had not been significant 
enough to warrant erythropoietin therapy.        


III.  Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2007), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4 (2007).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

As the veteran has taken issue with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board 
must evaluate the relevant evidence since April 9, 1995.  

The veteran's service-connected leukopenia is not listed on 
the Rating Schedule, and the RO assigned Diagnostic Code 7799 
pursuant to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20 (2007).  Given that the veteran is also 
service-connected for secondary anemia, the RO determined 
that the most closely analogous diagnostic code is 38 C.F.R. 
§ 4.117, Diagnostic Code 7700 for anemia.  Under this 
Diagnostic Code, a noncompensable rating is warranted for 
hemoglobin of 10gm/100ml, and the anemia is asymptomatic.  A 
10 percent rating is warranted for hemoglobin of 10gm/100ml 
or less, with findings such as weakness, easy fatigability, 
or headaches.  A 30 percent rating is warranted for 
hemoglobin 8gm/100ml or less, with findings such as weakness, 
easy fatigability, headaches, lightheadedness, or shortness 
of breath.  38 C.F.R. § 4.117, Diagnostic Code 7700 (2007).      

In this case, the veteran maintains that his current rating 
is not high enough in light of the disability that his 
service-connected leukopenia and secondary anemia cause him.   
The veteran states that due to his leukopenia and anemia, he 
experiences fatigability, headaches, and lightheadedness.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).   

Based on the above, the veteran is not entitled to a 
compensable rating for his leukopenia and secondary anemia.  
Upon a review of the evidence of record, the veteran's 
hemoglobin has always been above 10.  Throughout the course 
of this appeal, from April 1995 to the present, the veteran's 
hemoglobin has ranged from 11.4 to 13.5; the veteran's 
hemoglobin count has never been 10 gm or less.  In this 
regard, the Board notes that in a February 2007 statement 
from the veteran's treating physician, Dr. B.C., Dr. C. noted 
that as far as he knew, the veteran's hemoglobin had never 
been 10 or below.  

In this case, the Board recognizes the veteran's contentions 
that due to his service-connected leukopenia and anemia, he 
experiences fatigability and headaches.  However, the Board 
observes that there is no medical evidence of record linking 
any fatigability and/or headaches to the veteran's service-
connected leukopenia and anemia.  In the July 2008 
examination report, although the examiner noted the veteran's 
complaints of fatigability, the examiner linked the veteran's 
fatigability to his advanced age and not to his leukopenia 
and/or anemia.  In addition, although the evidence of record 
shows that the veteran has a history of migraines, in a 
September 2002 private medical record, it was reported that 
the veteran attributed his headaches to a head trauma during 
service.  The diagnosis was post-traumatic headaches.  The 
Board also recognizes that the veteran maintains that due to 
his service-connected leukopenia and anemia, he experiences 
lightheadedness, a symptom described in the 30 percent 
criteria.  However, in the July 2008 VA examination, the 
veteran also stated that he had lightheadedness when he 
stopped taking his blood pressure medicine.  In addition, the 
Board notes that there is no medical evidence of record 
linking any lightheadedness to the veteran's leukopenia and 
anemia.  

As noted above, Diagnostic Code 7700 provides a 10 percent 
rating for hemoglobin 10g/100ml or less with findings such as 
weakness, easy fatigability or headaches.  This is a 
conjunctive set of criteria.  That is, the veteran must have 
both hemoglobin of 10gm/100ml or less and findings such as 
weakness, easy fatigability or headaches to warrant a 10 
percent rating.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].  Therefore, regardless of whether the 
veteran experiences fatigability, headaches, and/or 
lightheadedness due to his service-connected leukopenia and 
secondary anemia, because there is no evidence of record to 
demonstrate that he suffers from a hemoglobin count of 10 gm 
or less, an initial compensable rating is not warranted under 
Diagnostic Code 7700.

In light of the above, there is no evidence of record to 
demonstrate that the veteran suffers from a hemoglobin count 
of 10 gm or less to warrant a compensable disability rating 
for his leukopenia and secondary anemia at any time since the 
initial grant of service connection.  See Fenderson, 12 Vet. 
App. at 125-26. Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an initial compensable evaluation for leukopenia and 
secondary anemia.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply; therefore the claim for a higher initial evaluation 
must be denied.    


ORDER

Entitlement to an initial compensable evaluation for 
leukopenia and secondary anemia is denied.   



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


